Case 1:20-cv-05574-DG-RML Document 19-6 Filed 01/19/21 Page 1 of 2 PagelD #: 171

 
Michael Levine

From: Michael Levine

Sent: Monday, July 29, 2019 10:04 AM

To: Beis Din Eitz Chaim

Ce: yitzk@kaminhealth.com; David Halperin; Rabbie Halpern
Subject: RE: Beis Din Eiotz Chaim

Rabbi Kohn:

My below e-mail to you of July 26 was based upon a conversation that | had with my client before | left for vacation last
week. Having now spoken to my client and Rabbi Halpern (its Toyen) in more detail, | believe | misunderstood their
position and wish to correct the below e-mail. My client will, in fact, proceed before your beis din, as you invited it to
do. | apologize for any confusion to the contrary.

Please coordinate the dates for the din Torah directly with Rabbi Halpern, whom | am copying on this e-mail.
Thank you.

Respectfully,

Mike Levine

LEVINE & ASSOCIATES, P.C.
Attorneys-at-Law

15 Barclay Road

Scarsdale, NY 10583
Telephone (914) 600-4288
Fax (914) 725-4778

Cell (917) 855-6453

From: Michael Levine

Sent: Friday, July 26, 2019 2:03 PM

To: Beis Din Eitz Chaim <beisdin@businesshalacha.com>

Ce: yitzk@kaminhealth.com; David Halperin <david@hpestates.nyc>
Subject: RE: Beis Din Eiotz Chaim

Rabbi Kohn:

As l indicated to you in my last e-mail, |am out of the office until next Tuesday. | will respond to your e-mails below
more substantively at that time, however | want to make it clear that my client does not intend to proceed before your
beis din. \f and when a hazmana is properly issued, my client will respond appropriately.

Mike Levine

LEVINE & ASSOCIATES, P.C.
Attorneys-at-Law

15 Barclay Road

Scarsdale, NY 10583
